DETAILED ACTION
Status of the Claims
	In the response filed 26 February 2022, claims 1, 4, 8-9, 14, and 16 were amended.  These amendments have been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank M. Scutch III (Reg. No. 34,484) on 09 March 2022.

The application has been amended as follows: 

In the Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  
In Figs. 2A-2D, the ref. nos. will be replaced with more legible ref. nos.
In Fig. 7, ref. no. “700” will be replaced with ref. no. --701-- and the underlining will be removed.
In Fig. 7, a new ref. no. “700” will be added with an arrow that points to the “support bracket assembly”.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
In the Specification
	The following amendments are made to the Specification:
Parag. [0042] was amended as follows:
--[0042] FIG. 13A, FIG. 13B, and FIG 13C illustrate various large angle upright assembly top cap configurations. FIG. 13C illustrates the 15-degree angle upright assembly top cap. FIG.  13B illustrates the 45-degree angle upright assembly top cap. FIG. 13A illustrates the 90-degree angle upright assembly top cap. These illustrations are provided as examples of alternative angles and should not be considered exclusive to other angles or configurations. Regardless of the primary upright assembly angle the interface will still allow for +/- 10-degree rotation between the support bracket and the horizontal cross member assembly.--

In the Claims
Claim 1 was amended as follows:
	--1.  A foam highway sound barrier system comprising: 
a plurality of foam panels each having an interior core and covered in a mechanically applied exterior material; 
[[an]] at least one upright member assembly  comprising an upright body, an upright support member, at least one cable assembly for providing tension reinforcement, and  an anchor bar attached substantially orthogonally to an upper end of the upright support member, wherein a plurality of inserted sleeves are each attached to respective ends of the anchor bar for fastening a tensioning cable of the at least one cable assembly, the tensioning cable joining the anchor bar to an adjacent anchor bar of an adjacent upright member assembly, wherein the upright member assembly is fastened to the ground; 
and one of said plurality of foam panels , wherein the  foam panel comprises  radiused surfaces that extend into corresponding radiused surfaces of the upright  body to form a rotatable joint that is moveable in a range from 0 to +/- 10 degrees;  
wherein the plurality of foam panels and the at least one upright member assembly are joined to form a wall whose shape is horizontally adjustable through the use of the at least one rotatable joint at the side of each panel, and 
wherein the plurality of foam panels provide no horizonal load to the at least one upright member assembly enabling greater stability when assembled.--

Claim 2 was amended as follows:
	--2.  A foam highway sound barrier system as in claim 1, wherein the upright body  includes a hole through its core to accept  the upright support member.--

Claim 3 was amended as follows:
	--3.  A foam highway sound barrier system as in claim 2, wherein the  anchor bar is formed as a T-shaped bracket configured to be sleeved into an open channel at the upper end of the upright support member.--

Claim 4 was canceled:



Claim 5 was amended as follows:
	--5.  A foam highway sound barrier system as in claim 1, wherein the interior core of  each foam panel is comprised of expanded polystyrene foam with a predetermined density.--

Claim 6 was amended as follows:
--6.  A foam highway sound barrier system as in claim 1, wherein the interior core of  each foam panel is comprised of extruded polystyrene foam.--

Claim 7 was amended as follows:
--7.  A foam highway sound barrier system as in claim 1, wherein the exterior material of  each foam panel is comprised of a polyurea type compound.--

Claim 8 was amended as follows:
--8.  A foam highway sound barrier system comprising: 
at least one upright member assembly  comprising an upright body, an upright support member, a T-shaped support bracket, and at least one cable for providing tension reinforcement; 
a plurality of foam panels each attached to the at least one upright member assembly and each having an interior core and covered in an exterior material, 
wherein the  T-shaped support bracket includes an anchor bar attached substantially orthogonally to an upper end of the upright support member, wherein a plurality tension reinforcement anchors comprising inserted sleeves , each attached to respective ends of the anchor bar, are used for fastening a tensioning cable of the at least one cable, the tensioning cable joining the anchor bar to an adjacent anchor bar of an adjacent upright member assembly;  
wherein the plurality of foam panels and the at least one upright member assembly are joined to form a wall whose shape is adjustable through the use of at least one rotatable body  and one of [[a]] the plurality of foam panels, wherein the foam panel uses a radiused surface that extends into a corresponding radiused surface of the upright body to form a rotatable joint that is moveable in an infinite range from 0 to +/- 10 degrees, and 
wherein the plurality of foam panels provide no horizonal load to the at least one upright member assembly enabling greater stability when assembled.--

Claim 9 was amended as follows:
	--9.  A foam highway sound barrier system as in claim 8, wherein the upright body  includes a hole through its core to accept the upright support member.--

Claim 10 was amended as follows:
	--10.  A foam highway sound barrier system as in claim 8, wherein the  T-shaped support bracket is configured to be sleeved into an open channel at the  upper end of [[an]] the upright support member.--

Claim 11 was amended as follows:
	--11.  A foam highway sound barrier system as in claim 8, wherein the interior core of  each foam panel is comprised of expanded polystyrene foam with a predetermined density.--

Claim 12 was amended as follows:
--12.  A foam highway sound barrier system as in claim 8, wherein the interior core of  each foam panel is comprised of extruded polystyrene foam with a predetermined density.--

Claim 13 was amended as follows:
--13.  A foam highway sound barrier system as in claim 8, wherein the exterior material of  each foam panel is comprised of a polyurea type compound.--

Claim 14 was amended as follows:
--14.  A foam highway sound barrier system comprising: 
at least one upright member assembly  comprising an upright body having a hole longitudinally through its core for securing the  upright body to  an upright support member fastened within the ground, and at least one tension reinforcement anchor assembly for providing horizontal tension reinforcement, wherein the upright member assembly includes an anchor bar attached substantially orthogonally to an upper end of the upright support member, wherein a plurality of inserted sleeves are each attached to respective ends of the anchor bar for fastening a tensioning cable joining the anchor bar to an adjacent anchor bar of an adjacent upright member assembly; 
a plurality of foam panels each attached to the at least one upright member assembly and each having an interior core and covered in an exterior material; 
a tensioner attached [[at]] to [[the]] ends of the tensioning cable for adjusting cable tension when adjacent upright member assemblies  are joined by the cable; and 
wherein the plurality of foam panels and the at least one upright member assembly are joined to form a wall whose shape is adjustable though the use of at least one rotatable joint movable in a range from 0 to +/- 10 degrees at the side of each panel such that the at least one rotatable joint is formed between  the at least one upright member assembly  and one of the plurality of foam panels, wherein the foam panel uses a radiused surface that extends into a corresponding radiused surface of the upright   body, and 
wherein the plurality of foam panels provide no horizonal load to the at least one upright member assembly enabling greater stability when assembled.--

Claim 15 was amended as follows:
--15.  A foam highway sound barrier system as in claim 14, wherein the  anchor bar is formed as a T-shaped bracket  configured to be sleeved into an open channel at the upper end of the upright support member.--

Claim 16 was canceled:

Claim 17 was amended as follows:
	--17.  A foam highway sound barrier system as in claim 14, wherein the interior core of  each foam panel is comprised of expanded polystyrene foam with a predetermined density.--

Claim 18 was amended as follows:
--18.  A foam highway sound barrier system as in claim 14, wherein the interior core of  each foam panel is comprised of extruded polystyrene foam with a predetermined density.--



Reasons for Allowance
Claims 1-3, 5-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 14 now each require an “anchor bar” that is attached substantially orthogonally to an upper end of an upright support member, wherein the anchor bar is attached to at least one cable by way of “inserted sleeves”.  This arrangement can be seen in instant Fig. 9A (see anchor bar 902 and anchor bar inserted sleeve 903).  None of the prior art devices of record teach or disclose a foam highway sound barrier system, as claimed, that has such an arrangement for connecting adjacent upright member assemblies via tension cables.  Nor would a modification to include such an arrangement be obvious since there would be no teaching, suggestions, or motivation to do so.  Accordingly, independent claims 1, 8, and 14 are considered allowable over the prior art of record for at least these reasons.  The remining dependent claims are allowable at least due to their dependence from one of claims 1, 8, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678